Mr. Justice Hernández
delivered the opinion of the court.
This is an appeal taken by Filomeno Brignoni from a judgment of the District Court of Aguadilla which sentenced him for the crime of voluntary homicide to imprisonment at hard labor in the penitentiary for eight years and nine months, and to pay the costs of the proceedings.
The appellant and Catalino Mercado were charged, on February 13 last, with the crime of murder in the second degree, committed as follows:
“The said Fiolmeno Brignoni and Catalino Mercado, on or about the night of January 26 of the current year of 1907, in the barrio of Puntas, of the Municipal District of Rincon, which forms part of the Judicial District, of Aguadilla, Porto Rico, unlawfully and .with malice aforethought lay in wait for Juan Carmelo Cardona, the said Catalino Mercado holding him while . Filomeno Brignoni inflicted a mortal wound in his shoulder with a knife or dagger, or a similar arm, which; piercing his left lung, resulted in his death in a few moments. ’ ’
Both defendants pleaded not guilty, and after trial by jury a verdict was returned finding Brignoni guilty of the crime of voluntary homicide, and finding Catalino Mercado not guilty of said crime. In view of this verdict the judge rendered judgment against Brignoni, as stated, on March 1, *369from which judgment an appeal was taken to this Supreme Court.
The record does not contain any bill of exceptions or statement of facts, nor has the charge to the jury been presented in an authentic form, nor has the appellant made any written or oral allegation in support of the appeal which has been con7 tested by the fiscal of this court, who prays that the judgment appealed from be affirmed.
Upon a careful examination of the record we do not find any errors which-could annul the judgment appealed from, and therefore it should be affirmed, with the costs of the appeal also against the appellant, Filomeno Brignoni.

Affirmed.

Chief Justice Quiñones and Justices Figueras, MacLeáry and Wolf concurred.